EXHIBIT Magal Receives $2.6 Million Order for Seaport Security in West Africa Press Release Source: Magal Security Systems Ltd On Monday January 3, 2011, 8:00 am EST YAHUD, Israel, January 3, 2011 /PRNewswire-FirstCall/ Magal Security Systems, Ltd. (NASDAQ:MAGS - News) today announced that it has received a $2.6 million order for an integrated solution to secure a seaport in West Africa. This is the second order received within the past few weeks for a port security solution in the region. Magal S3 will deliver an integrated solution including a variety of security systems, including DTR (taut wire) which will be deployed on a wall running several kilometers along the coastline, gates and access control, radio communications, static and PTZ cameras. All sensors and communications will be networked to two command and control centers (a main and backup) through Fortis - Magal S3's state of the art Physical Security Information Management (PSIM) system. The system will also integrate sophisticated technologies such as cooled thermal sensors and a remote acoustic hailing device. The contract is expected to be completed during Eitan Livneh, President and CEO of Magal S3, commented: "We are proud to be delivering this comprehensive solution to this important customer, representing a major portion of the entire port project. It is also significant as it is our second win, following another order for $21.4 million for the Mombasa port, reported just a few weeks ago." Continued Mr. Livneh, "As security is an integral part of international trade, ports are increasingly turning to solutions such as ours in order to comply with the ISPS code (International Ship and Port Facility Security). I believe that Magal is well-positioned to secure additional business in this vertical market and specifically in this region." About Magal S3: Magal S3 is a leading international provider of security, safety and site management solutions and products. Over the past 40 years, Magal S3 has delivered tailor-made solutions to hundreds of satisfied customers in over 80 countries.
